 

Exhibit 10.1

 

February 17, 2011

 

Mr. Gary E. Hendrickson
4818 Russell Avenue S.
Minneapolis, MN  55410

 

Dear Gary:

 

We are pleased to offer you the position of President and Chief Executive
Officer of The Valspar Corporation, subject to your election by the Board of
Directors and the Board’s approval of the following terms at its meeting on
February 17, 2011:

 

Title:

President and Chief Executive Officer.

 

 

Effective Date:

June 1, 2011.

 

 

Board Membership:

You will continue to serve as an employee Director of The Valspar Corporation.

 

 

Base Salary:

$800,000 per annum beginning on the Effective Date.

 

 

Annual Bonus:

Your bonus target will be 110% of fiscal year base salary earnings. 

 

 

Long-Term Incentive (LTI):

Your long-term incentive target will be $3,000,000.

 

 

Fiscal Year 2011:

Your total incentive opportunities for fiscal year 2011 will reflect seven
months as Chief Operating Officer and five months as Chief Executive Officer. 
This proration shall be accomplished by maintaining the incentives that were
previously approved for fiscal 2011 and providing additional incentive target
opportunities as follows:

 

 

 

 

Annual Cash Bonus

 

Restricted Award
Opportunity

 

 

Existing Target:

$565,000

 

$   900,000

 

 

Additional Target:

$131,250

 

$   500,000

 

 

Fiscal 2011 Total:

$696,250

 

$1,400,000

 

 

 

 

Promotion/
Retention Award:

You will receive a one-time award of cash-settled restricted stock units with a
value of four million dollars ($4,000,000) on the effective date of your
promotion.  This award is eligible for dividend equivalents in the form of
additional restricted stock units between the effective date and your separation
of service.

 

 

 

The award, including dividend equivalents, is subject to cliff vesting on your
60th birthday and is payable six months following your separation of service. 
Complete terms of the award are contained in the Restricted Stock Unit
Agreement, which is attached.

 

 

Non-Competition/
Non-Solicitation:

The compensation provided herein is subject to your signing a non-competition
and non-solicitation agreement that extends industry-wide for three years
following separation of service.  The agreement is attached.

 

 

Other:

You will continue to participate in applicable Valspar benefit plans, payment or
reimbursement of business expenses, including club membership as appropriate.




 


THIS LETTER REPRESENTS ALL TERMS OF THIS OFFER.  PLEASE INDICATE YOUR ACCEPTANCE
BY SIGNING THIS OFFER AND THE ATTACHED AGREEMENTS.


 


VERY TRULY YOURS,

 




/s/ Jeffrey H. Curler

Jeffrey H. Curler
Director

 

Accepted:

 

/s/ Gary E. Hendrickson

Gary E. Hendrickson

 

 

--------------------------------------------------------------------------------